         Case 4:20-cv-01018-KGB Document 14 Filed 04/06/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RITA S. BARTHELME                                                                     PLAINTIFF

                                      4:20cv01018-KGB-JJV

ANDREW SAUL, Commissioner,
Social Security Administration                                                     DEFENDANT

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

                                        INSTRUCTIONS

       This recommended disposition has been submitted to United States District Judge Kristine

G. Baker. The parties may file specific objections to these findings and recommendations and

must provide the factual or legal basis for each objection. The objections must be filed with the

Clerk no later than fourteen (14) days from the date of the findings and recommendations. A copy

must be served on the opposing party. The district judge, even in the absence of objections, may

reject these proposed findings and recommendations in whole or in part.

                              RECOMMENDED DISPOSITION

       Plaintiff, Rita Barthelme, has appealed the final decision of the Commissioner of the Social

Security Administration to deny her claim for supplemental security income. Both parties have

submitted briefs and the case is ready for a decision.

       A court’s function on review is to determine whether the Commissioner’s decision is

supported by substantial evidence on the record as a whole and free of legal error. Slusser v.

Astrue, 557 F.3d 923, 925 (8th Cir. 2009); Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997); see

also 42 U.S.C. §§ 405(g), 1383(c)(3).      Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v. Perales, 402
            Case 4:20-cv-01018-KGB Document 14 Filed 04/06/21 Page 2 of 7




U.S. 389, 401 (1971); Reynolds v. Chater, 82 F.3d 254, 257 (8th Cir. 1996).

          In assessing the substantiality of the evidence, courts must consider evidence that detracts

from the Commissioner’s decision as well as evidence that supports it; a court may not, however,

reverse the Commissioner’s decision merely because substantial evidence would have supported

an opposite decision. Sultan v. Barnhart, 368 F.3d 857, 863 (8th Cir. 2004); Woolf v. Shalala,

3 F.3d 1210, 1213 (8th Cir. 1993). After careful review of the pleadings and evidence in this case,

I find the Commissioner’s decision is supported by substantial evidence and recommend the

Complaint be DISMISSED.

          Plaintiff was fifty-five years old at the time of the administrative hearing. (Tr. 45.) She

testified she went as far as the eleventh grade in school. (Id.) She has no past relevant work.

(Tr. 28.)

          The ALJ1 found Ms. Barthelme had not engaged in substantial gainful activity since

October 31, 2017, the application date. (Tr. 17.) She has “severe” impairments in the form of

“degenerative disc disease, unspecified arthropathies, obesity, and depressive disorder.” (Id.) The

ALJ further found Ms. Barthelme did not have an impairment or combination of impairments

meeting or equaling an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.2 (Tr. 18-

21.)



1
 The ALJ followed the required sequential analysis to determine: (1) whether the claimant was
engaged in substantial gainful activity; (2) if not, whether the claimant had a severe impairment;
(3) if so, whether the impairment (or combination of impairments) met or equaled a listed
impairment; and (4) if not, whether the impairment (or combination of impairments) prevented the
claimant from performing past relevant work; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).
2
    420 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, and 416.926.

                                                   2
              Case 4:20-cv-01018-KGB Document 14 Filed 04/06/21 Page 3 of 7




        The ALJ determined Ms. Barthelme had the residual functional capacity to perform a

reduced range of light work given her physical and mental impairments. (Tr. 21-22.) Since Ms.

Barthelme had no past relevant work, the ALJ utilized the services of a vocational expert to

determine if jobs existed that Plaintiff could perform despite her impairments. Based on the

testimony of the vocational expert, (Tr. 71-77), the ALJ determined she could perform the jobs of

power screwdriver operator, can filling and closing machine tender, and compression molding

machine tender. (Tr. 29.) Accordingly, the ALJ determined Ms. Barthelme was not disabled.

(Id.)

        The Appeals Council denied Plaintiff’s request for a review of the ALJ’s decision, making

his decision the final decision of the Commissioner.       (Tr. 1-3.)   Plaintiff filed the instant

Complaint initiating this appeal. (Doc. No. 2.)

        In support of her Complaint, Plaintiff argues that the ALJ failed to develop the record.

(Doc. 12 at 6-11.) She says:

        Plaintiff submits that the crucial issue in Plaintiff’s case was RFC during the
        surgical period encompassed by the three arthroplasties, the right TKA, the left
        TKA, and the revision removal of failed hardware TKA over in excess of an 11
        month period with postoperative acute care extending well past duration. Plaintiff
        had not yet been released as MMI at the six month mark when she was involved in
        the 06/03/2019 MVA with multiple fractures, RUE humerus ORIF, RUE
        radial/ulnar BBFA fractures, RUE vascular injury and emergency vascular repair
        at UAMS. [Tr. 1081] The ALJ did not leave the record open for those records for
        the UAMS admission that was one month before the hearing date.

(Id. at 7.)

        “While an ALJ should recontact a treating or consulting physician if a critical issue is

undeveloped, the ALJ is required to order medical examinations and tests only if the medical

records presented to him do not give sufficient medical evidence to determine whether the claimant

is disabled.” Martise v. Astrue, 641 F.3d 909, 926–27 (8th Cir. 2011) (internal citations and

                                                  3
         Case 4:20-cv-01018-KGB Document 14 Filed 04/06/21 Page 4 of 7




quotations omitted). As the Commissioner points out, the medical records from her motor vehicle

accident are a part of the extensive record in this case. (Tr. 1081-1102.) Additionally, the matter

was discussed at the administrative hearing. (Tr. 46-47.) In his opinion, the ALJ stated, “In

addition, the undersigned notes the claimant’s recent car accident resulting in upper extremity pain.

However, there is no evidence that the injury incurred has lasted 12 months or more.” (Tr. 18.)

       Plaintiff bears a heavy burden in showing the record has been inadequately developed.

She must show both a failure to develop necessary evidence and unfairness or prejudice from that

failure. Combs v. Astrue, 243 Fed.Appx. 200, 204 (8th Cir. 2007). Plaintiff has shown neither.

       The ALJ is permitted to issue a decision without obtaining additional evidence as long as

the record is sufficient to make an informed decision. E.g., Haley v. Massanari, 258 F.3d 742,

749 (8th Cir. 2001); Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995). In this case, the record

contains ample medical records to support the ALJ’s decision that Plaintiff is capable of

performing light work activities.

       Moreover, Plaintiff is reminded she had the burden of proving her disability. E.g., Sykes

v. Bowen, 854 F.2d 284, 285 (8th Cir. 1988). Thus, she bore the responsibility of presenting the

strongest case possible. Thomas v. Sullivan, 928 F.2d 255, 260 (8th Cir. 1991).

       Plaintiff also argues that the ALJ incorrectly assessed her subjective symptoms. (Doc.

No. 12 at 11-13.) The ALJ analyzed Ms. Barthelme’s symptoms in light of Social Security Ruling

16-3p. (Tr. 22-28.) That ruling fairly tracks Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984),

which states:

       The absence of an objective medical basis which supports the degree of severity of
       subjective complaints alleged is just one factor to be considered in evaluating the
       credibility of the testimony and complaints. The adjudicator must give full
       consideration to all of the evidence presented relating to subjective complaints,
       including the claimant’s prior work record, and observations by third parties and

                                                 4
            Case 4:20-cv-01018-KGB Document 14 Filed 04/06/21 Page 5 of 7




        treating and examining physicians relating to such matters as:

        1. the claimant’s daily activities;

        2. the duration, frequency and intensity of the pain;

        3. precipitating and aggravating factors;

        4. dosage, effectiveness and side effects of medication;

        5. functional restrictions.

        The adjudicator is not free to accept or reject the claimant’s subjective complaints
        solely on the basis of personal observations. Subjective complaints may be
        discounted if there are inconsistencies in the evidence as a whole.

Polaski v. Heckler, 739 F.2d at 1322 (emphasis in original).

        I find the ALJ fairly evaluated Plaintiff’s subjective complaints, stating:

        After careful consideration of the evidence, the undersigned finds that the
        claimant’s medically determinable impairments could reasonably be expected to
        cause the alleged symptoms; however, the claimant’s statements concerning the
        intensity, persistence and limiting effects of these symptoms are not entirely
        consistent with the medical evidence and other evidence in the record for the
        reasons explained in this decision.

        The undersigned has considered the totality of the evidence, and balanced the
        claimant’s subjective complaints and testimony against the objective evidence and
        the medical opinions adduced in this matter. While the evidence reveals that the
        claimant experiences some limitations as a result of her conditions, the record does
        not establish that those limitations preclude the claimant form performing work
        related activities on a continuous and sustained basis.

        The undersigned finds that the claimant’s statements about the intensity,
        persistence, and limiting effects of her symptoms is not fully supported throughout
        the relevant medical records.

(Tr. 22.)

        The degree of Ms. Barthelme’s alleged limitation is simply not supported by the overall

record. For example, as the Commissioner points out, the MRI of Plaintiff’s cervical spine

showed minor anomalies but nothing disabling. (Tr. 626.) And a few months earlier, Plaintiff

                                                  5
         Case 4:20-cv-01018-KGB Document 14 Filed 04/06/21 Page 6 of 7




had a normal examination with full range of motion in her back. (Tr. 694.)

               The ALJ also noted Plaintiff’s activities of daily living. The ALJ stated, “In terms

of daily living, the claimant’s daily activities, she is able to perform a wide array of activities

despite her impairments. She tends to personal care, shops in stores, performs light housework,

watches television, and socializes with family. She prepares light meals, and she indicates that she

is able to go into the community alone if necessary.” (Tr. 26.) These activities are consistent

with the demands of light work. Although it is not necessary for a claimant to be completely

bedridden or unable to perform any household chores to be considered disabled, Plaintiff’s

activities and statements do not support an allegation of total disability. See Pena v. Chater, 76

F.3d 906, 908 (8th Cir. 1995) (daily caring for one child, driving when unable to find ride and

sometimes going to grocery).

       The ALJ accurately accounted for the limitations supported by the record and correctly

concluded Plaintiff could perform a reduced range of light work activities. Accordingly, I find

no basis to overturn the ALJ’s subjective symptom evaluation or RFC.

       Given this limited review, second-guessing an ALJ’s assessment of subjective symptoms

is an agonizing task. Ms. Barthelme clearly has limitations and some serious health issues.

However, being mindful of the “substantial evidence” test in these cases, the record contains

adequate objective medical evidence to support the ALJ’s determination here.

       Plaintiff clearly suffers from some degree of pain and limitation. And her counsel has

done an admirable job advocating for her rights in this case. However, the objective medical

records simply fail to support a claim of complete disability.

       Disability is the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

                                                 6
         Case 4:20-cv-01018-KGB Document 14 Filed 04/06/21 Page 7 of 7




which has lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 1382(a)(3)(A). A “‘physical or mental impairment’ is an impairment that results

from anatomical, physiological, or psychological abnormalities which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 1382c(a)(3)(D).

       It is not the task of a court to review the evidence and make an independent decision.

Neither is it to reverse the decision of the ALJ because there is evidence in the record which

contradicts his findings. The test is whether there is substantial evidence on the record as a whole

which supports the decision of the ALJ. E.g., Mapes v. Chater, 82 F.3d 259, 262 (8th Cir. 1996);

Pratt v. Sullivan, 956 F.2d 830, 833 (8th Cir. 1992).

       I have reviewed the entire record, including the briefs, the ALJ’s decision, the transcript of

the hearing, and the medical and other evidence. There is ample evidence on the record as a whole

that “a reasonable mind might accept as adequate to support [the] conclusion” of the ALJ in this

case. Richardson v. Perales, 402 U.S. at 401; see also Reutter ex rel. Reutter v. Barnhart, 372

F.3d 946, 950 (8th Cir. 2004). The Commissioner’s decision is not based on legal error.

       IT IS, THEREFORE, RECOMMENDED that the final decision of the Commissioner be

affirmed and that Plaintiff’s Complaint be dismissed with prejudice.

       DATED this 6th day of April 2021.


                                              ____________________________________
                                              JOE J. VOLPE
                                              UNITED STATES MAGISTRATE JUDGE




                                                 7
